Isbell, J.
No question is made here, as to the 'tender not having been kept good. Tbe only question is, was it sufficient in amount ? The price of tbe flour on the day it was due, was tbe just measure of tbe damage for failing to deliver it at that time. If suit bad been then brought, that *599price would bave been tbe amount of recovery. It was then tendered. Tbe plaintiff could bave taken tbe money, and gone into tbe market and procured tbe flour, if so disposed. His refusing tbe full satisfaction then offered, cannot aid him. Sucb contracts are entered into under tbe tacit understanding, implied from tbe law, tbat if tbe commodity is not fortbcoming, its worth in money, shall answer the contract. • No other rule could well be adopted, while money is made the measure of value. If any special circumstances exist that should vary this general rule, they should be specially counted upon. None such appear in this case. Douglass & Mandeville v. McAllister, 3 Cranch, 298; S. C., 1 Cond. Rep. 337. And see authorities cited by appellant.
Judgment reversed.